EXECUTION COPY













MASTER SERVICING AGREEMENT







among







JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Master Servicer,







JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrator,







CHASE EDUCATION LOAN TRUST 2007-A,

as Issuer,










THE BANK OF NEW YORK,

not in its individual capacity

but solely as Eligible Lender Trustee







and







THE BANK OF NEW YORK,

not in its individual capacity

but solely as Indenture Trustee













Dated as of July 2, 2007










CHASE EDUCATION LOAN TRUST 2007-A














--------------------------------------------------------------------------------










TABLE OF CONTENTS

Page




ARTICLE I
Definitions and Usage

SECTION 1.1

Definitions and Usage

1

ARTICLE II
Master Servicer as Custodian

SECTION 2.1

Custody of Trust Student Loan Files

1

SECTION 2.2

Duties of Master Servicer as Custodian

2

SECTION 2.3

Maintenance of and Access to Records

2

SECTION 2.4

Release of Documents

2

SECTION 2.5

Instructions; Authority to Act

3

SECTION 2.6

List of Subservicers

3

SECTION 2.7

Effective Period and Termination

3

ARTICLE III
Duties and Covenants

SECTION 3.1

Duties of Master Servicer.

3

SECTION 3.2

Collection of Trust Student Loan Payments.

5

SECTION 3.3

Realization upon Trust Student Loans

6

SECTION 3.4

Purchase of Trust Student Loans; Reimbursement.

6

SECTION 3.5

Primary Servicing Fee and Carryover Servicing Fee; Fees of Subservicers

8

SECTION 3.6

Access to Certain Documentation and Information Regarding Trust Student Loans

8

SECTION 3.7

Master Servicer Expenses

8

SECTION 3.8

Appointment of Subservicers or Subcontractors.

9

SECTION 3.9

Reports

10

SECTION 3.10

Covenants and Agreements of Issuer, Administrator, Eligible Lender Trustee and

Master Servicer

11

SECTION 3.11

Special Programs

12

SECTION 3.12

Financial Statements

12

SECTION 3.13

Administration Agreement

12

SECTION 3.14

Lender Identification Number

12

SECTION 3.15

Privacy and Information Security Provisions

12

ARTICLE IV
The Master Servicer

SECTION 4.1

Representations of Master Servicer

13

SECTION 4.2

Liability of Master Servicer; Indemnities.

14

SECTION 4.3

Merger or Consolidation of, or Assumption of the Obligations of, Master Servicer

15

SECTION 4.4

Limitation on Liability of Master Servicer.

15

SECTION 4.5

Master Servicer Not to Resign

15

ARTICLE V
Default; Remedies

SECTION 5.1

Master Servicer Default

16

SECTION 5.2

Appointment of Successor Master Servicer

17

SECTION 5.3

Notification to Noteholders and Certificateholders

18

SECTION 5.4

Waiver of Past Defaults

18

ARTICLE VI
Miscellaneous

SECTION 6.1

Amendment.

18

SECTION 6.2

Notices.

20

SECTION 6.3

Counterparts

22

SECTION 6.4

Entire Agreement; Severability

22

SECTION 6.5

Governing Law

22

SECTION 6.6

Relationship of Parties

22

SECTION 6.7

Captions

23

SECTION 6.8

Nonliability of Directors, Officers and Employees of Master Servicer,
Administrator,

Eligible Lender Trustee, Owner Trustee and Indenture Trustee

23

SECTION 6.9

Assignment

23

SECTION 6.10

Limitation of Liability of Eligible Lender Trustee, Indenture Trustee and Owner
Trustee.

23

ARTICLE VII
Compliance with Regulation AB

SECTION 7.1

Intent of the Parties; Reasonableness

24

SECTION 7.2

Reporting Requirements.

25

SECTION 7.3

Annual Statement as to Compliance

25

SECTION 7.4

Reports on Assessment of Compliance with Applicable Servicing Criteria.

26








--------------------------------------------------------------------------------










Attachment A  Schedule of Fees

Attachment B  Master Servicer Locations

Attachment C  Servicing Criteria to be Addressed in Assessment of Compliance

Attachment D  Form of Annual Certification

Attachment E  List of Subservicers





--------------------------------------------------------------------------------










MASTER SERVICING AGREEMENT

JPMorgan Chase Bank, National Association, a national banking association, not
in its individual capacity but solely in its capacity as the master servicer (in
such capacity, the “Master Servicer”), hereby agrees with (i) JPMorgan Chase
Bank, National Association, not in its individual capacity but solely in its
capacity as the administrator (in such capacity, the “Administrator”), (ii)
Chase Education Loan Trust 2007-A (the “Issuer”), (iii) The Bank of New York,
not in its individual capacity but solely in its capacity as the eligible lender
trustee (the “Eligible Lender Trustee”), and (iv) The Bank of New York, not in
its individual capacity but solely in its capacity as the indenture trustee (the
“Indenture Trustee”), as follows:

WHEREAS, the Eligible Lender Trustee will acquire certain Student Loans to be
held in the trust formed pursuant to the Trust Agreement;

WHEREAS, the Issuer will issue notes (the “Notes”) pursuant to the Indenture,
which Notes are payable from the assets of the Issuer; and

WHEREAS, the Issuer, the Administrator, the Eligible Lender Trustee and the
Indenture Trustee desire the Master Servicer to service the Trust Student Loans
held by the Eligible Lender Trustee on behalf of the Issuer, and the Master
Servicer is willing to service those Trust Student Loans for the Issuer, the
Administrator, the Eligible Lender Trustee and the Indenture Trustee.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

Definitions and Usage

SECTION 1.1

Definitions and Usage.  Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A of the Indenture, which also contains rules as to
usage that shall be applicable herein.

ARTICLE II

Master Servicer as Custodian

SECTION 2.1

Custody of Trust Student Loan Files.  To ensure uniform quality in servicing the
Trust Student Loans and to reduce administrative costs, the Issuer hereby
revocably appoints the Master Servicer, and the Master Servicer hereby accepts
such appointment, to act for the benefit of the Issuer and the Indenture Trustee
as custodian of the following documents or instruments (collectively, the “Trust
Student Loan Files”), to the extent of the Trust Student Loans evidenced
thereunder, which are hereby constructively delivered to the Indenture Trustee,
as pledgee of the Issuer with respect to each Trust Student Loan:

(a)

the original fully executed Student Loan Note, unless such Student Loan Note is
in the possession of a Guarantor; and

(b)

any and all other documents and computerized records that the Master Servicer
shall keep on file in paper, electronic or other format, in accordance with its
customary procedures, relating to such Trust Student Loan or any Obligor with
respect thereto.

SECTION 2.2

Duties of Master Servicer as Custodian.  The Master Servicer shall hold the
Trust Student Loan Files for the benefit of the Issuer and the Indenture Trustee
and maintain such accurate and complete accounts, records and computer systems
pertaining to each Trust Student Loan File as shall enable the Issuer to comply
with this Agreement.  In performing its duties as custodian, the Master Servicer
shall act with reasonable care, using that degree of skill and attention that
the Master Servicer exercises with respect to the Student Loan files relating to
similar Student Loans that it services and shall ensure that it fully complies
with all applicable laws, including the Higher Education Act, with respect
thereto.  The Master Servicer shall take all actions necessary with respect to
the Trust Student Loan Files held by it under this Agreement and of the related
accounts, records and computer systems, in order to enable the Issuer or the
Indenture Trustee to verify the accuracy of the Master Servicer’s record keeping
with respect to the Master Servicer’s obligations as custodian hereunder.  The
Master Servicer shall promptly report to the Issuer, the Administrator and the
Indenture Trustee any material failure on its part to hold the Trust Student
Loan Files and maintain its accounts, records and computer systems as herein
provided and promptly take appropriate action to remedy any such failure.
 Nothing herein shall be deemed to require an initial review or any periodic
review by the Issuer, the Eligible Lender Trustee or the Indenture Trustee of
the Trust Student Loan Files.  If in the reasonable judgment of the Indenture
Trustee it is necessary to preserve the interests of the Noteholders and the
Issuer in the Trust Student Loans or, at the request of the Administrator, the
Master Servicer shall transfer physical possession of the notes evidencing the
Trust Student Loans (or all electronic records evidencing the same) to the
Indenture Trustee or any other custodian for the Indenture Trustee designated by
the Indenture Trustee.

SECTION 2.3

Maintenance of and Access to Records.  The Master Servicer shall maintain each
Trust Student Loan File at one of its (or its Subservicer’s) offices specified
in Attachment B to this Agreement or at such other office as shall be specified
by written notice to the Issuer and the Indenture Trustee not later than 60 days
after any change in location.  Upon reasonable prior notice, the Master Servicer
shall furnish to the Issuer and the Indenture Trustee or their respective duly
authorized representatives, attorneys or auditors a list of locations of the
Trust Student Loan Files and make available the related accounts, records and
computer systems maintained by the Master Servicer at such times during normal
business hours as the Issuer or the Indenture Trustee shall reasonably instruct.

SECTION 2.4

Release of Documents.  Upon written instruction from the Administrator on behalf
of the Indenture Trustee, the Master Servicer shall release as soon as
practicable any Trust Student Loan File to the Administrator on behalf of the
Indenture Trustee or the agent or designee of the Administrator on behalf of the
Indenture Trustee at such place or places as the Administrator on behalf of the
Indenture Trustee may reasonably designate.  The Administrator on behalf of the
Indenture Trustee shall cooperate with the Master Servicer to provide the Master
Servicer with access to the Trust Student Loan Files in order for the Master
Servicer to continue to service the Trust Student Loans after the release of the
Trust Student Loan Files.  In the event the Master Servicer is not provided
access to the Trust Student Loan Files, the Master Servicer shall not be deemed
to have breached its obligations pursuant to Section 3.1, 3.2 or 3.3 hereof if
it is unable to perform such obligations due to its inability to have access to
the Trust Student Loans Files.  The Master Servicer shall not be liable for any
losses with respect to the servicing of such Trust Student Loans arising after
the release of the related Trust Student Loan Files to the extent the losses are
attributable to the Master Servicer’s inability to have access to the related
Trust Student Loan Files.  

SECTION 2.5

Instructions; Authority to Act.  The Master Servicer shall be deemed to have
received proper instructions with respect to the Trust Student Loan Files upon
its receipt of written instructions signed by an Authorized Officer of the
Administrator.

SECTION 2.6

List of Subservicers.  Attachment E hereto shall indicate by name any
Subservicer who has been appointed by the Master Servicer to service, on behalf
of the Master Servicer, the related Trust Student Loans.  Each such schedule
shall also indicate whether a Subservicer or third-party sub-custodian is in
possession of the related Trust Student Loan File.  Such indication may be
amended by the Master Servicer, from time to time, to replace the name of the
applicable Subservicer or third-party sub-custodian, in accordance with the
provisions of this Agreement relating to the servicing of the Trust Student
Loans.

SECTION 2.7

Effective Period and Termination.  JPMorgan Chase Bank’s appointment as
custodian shall become effective as of the Closing Date and shall continue in
full force and effect for so long as JPMorgan Chase Bank shall remain the Master
Servicer hereunder.  If JPMorgan Chase Bank or any successor Master Servicer
shall resign as Master Servicer in accordance with the provisions of this
Agreement or if all the rights and obligations of JPMorgan Chase Bank or any
such successor Master Servicer shall have been terminated under Section 5.1
hereof, the appointment of JPMorgan Chase Bank or such successor Master Servicer
as custodian shall be terminated simultaneously with the effectiveness of such
resignation or termination.  On or prior to the effective date of any
resignation or termination of such appointment as custodian, the Master Servicer
shall deliver the Trust Student Loan Files to the successor Master Servicer, the
Indenture Trustee or the Indenture Trustee’s agent, at the direction of the
Indenture Trustee, at such place or places as the Indenture Trustee may
reasonably designate.  In establishing an effective date for the termination of
the Master Servicer as custodian of the Trust Student Loan Files, the parties
shall provide for a reasonable period for the Master Servicer to deliver the
Trust Student Loan Files to its designated successor.

ARTICLE III

Duties and Covenants

SECTION 3.1

Duties of Master Servicer.

(a)

The Master Servicer, for the benefit of the Issuer (to the extent provided
herein), shall manage, service, administer and make collections on the Trust
Student Loans with reasonable care, using that degree of skill and attention
that the Master Servicer exercises with respect to similar Student Loans that it
services, beginning on the Closing Date until the Trust Student Loans are paid
in full or no longer owned by the Issuer.  Without limiting the generality of
the foregoing or of any other provision set forth in this Agreement and
notwithstanding any other provision to the contrary set forth herein, the Master
Servicer shall manage, service, administer and make collections with respect to
the Trust Student Loans (including the collection of any Interest Subsidy
Payments and Special Allowance Payments) in accordance with, and otherwise
comply with, all applicable laws, including all applicable rules, regulations
and other requirements of the Higher Education Act and the applicable Guarantee
Agreements, the failure to comply with which would adversely affect the
eligibility of one or more of the Trust Student Loans for federal reinsurance,
Interest Subsidy Payments, Special Allowance Payments or receipt of Guarantee
Payments.

(b)

The Master Servicer’s duties shall include, but shall not be limited to,
collection and posting of all payments, responding to inquiries of borrowers on
such Trust Student Loans, monitoring borrowers’ status, making required
disclosures to borrowers, performing due diligence with respect to borrower
delinquencies, sending payment coupons or statements to borrowers and otherwise
establishing repayment terms, reporting tax information to borrowers, if
applicable, accounting for collections and furnishing monthly statements with
respect thereto to the Administrator and the Issuer.  The Master Servicer shall
follow its customary standards, policies and procedures in performing its duties
as Master Servicer.  Without limiting the generality of the foregoing, the
Master Servicer is authorized and empowered to execute and deliver, on behalf of
itself, the Issuer, the Eligible Lender Trustee, the Indenture Trustee, and the
Noteholders, or any of them, instruments of satisfaction or cancellation, or
partial or full release or discharge, and all other comparable instruments, with
respect to such Trust Student Loans; provided, however, that the Master Servicer
agrees that it will not (i) permit any rescission or cancellation of a Trust
Student Loan except as ordered by a court of competent jurisdiction or
governmental authority, as required by the Higher Education Act; provided,
however, that the Master Servicer may write off any delinquent Trust Student
Loan if the remaining balance of the related Obligor’s account is less than $50
or (ii) reschedule, revise, defer or otherwise compromise with respect to
payments due on any Trust Student Loan except pursuant to any applicable
interest only, deferral or forbearance periods or otherwise in accordance with
all applicable standards, guidelines and requirements with respect to the
servicing of Student Loans; provided further, that the Master Servicer shall not
agree to any reduction of yield with respect to any Trust Student Loan (either
by reducing borrower interest payments or reducing principal balance) except as
permitted in accordance with Section 3.11 hereof or otherwise.  The Eligible
Lender Trustee, on behalf of the Issuer, hereby grants a power of attorney and
all necessary authorization to the Master Servicer to sign endorsements of the
notes relating to the Trust Student Loans on behalf of the Eligible Lender
Trustee in connection with conveyances pursuant to Section 3.4 hereof and
Section 3.10(e) and (f) hereof and to maintain any and all collection procedures
with respect to the Trust Student Loans, including filing, pursuing and
recovering claims with the Guarantors for Guarantee Payments and with the
Department for Interest Subsidy Payments and Special Allowance Payments and
taking any steps to enforce such Trust Student Loans such as commencing a legal
Proceeding to enforce a Trust Student Loan in the names of the Issuer, the
Eligible Lender Trustee, the Indenture Trustee and the Noteholders.  The
Eligible Lender Trustee shall upon the written request of the Master Servicer
furnish the Master Servicer with any other powers of attorney and other
documents reasonably necessary or appropriate to enable the Master Servicer to
carry out its servicing and administrative duties hereunder.

(c)

During the Consolidation Loan Add-On Period or Extended Consolidation Loan
Add-On Period, as applicable, the Master Servicer, upon receiving a request to
include Add-On Consolidation Loan(s) with an existing Trust Student Loan, shall
cause the Paying Agent to remit payment for such Add-On Consolidation Loan(s) to
the Master Servicer (or if directed by the Master Servicer, to the Subservicer)
in an amount equal to the outstanding principal balance of such Add-On
Consolidation Loan(s), plus accrued and unpaid interest, if any, to the extent
of sufficient amounts on deposit in the Consolidation Loan Add-On Account or in
the Collection Account, as applicable.  The Master Servicer shall (i) remit (or
shall cause to be remitted) such payment to the applicable lender(s) and (ii)
cause the related Schedule of Trust Student Loans to be revised to reflect the
addition of any Add-On Consolidation Loans to the Trust Estate.

(d)

Notwithstanding the foregoing, and without releasing the Master Servicer from
its duties and obligations hereunder, the Master Servicer has appointed
CFS-SunTech as Subservicer under the Subservicing Agreement and may appoint one
or more additional Subservicers to act as “Subservicers” on its behalf, in each
case under a related subservicing agreement, with respect to the Trust Student
Loans each such Subservicer is subservicing, in each case consistent with the
terms of this Section 3.1 and any other provision of this Agreement, and all
references to the Master Servicer shall be read to apply to each Subservicer
acting on behalf of the Master Servicer.  In addition, the Master Servicer may,
in the event that a Subservicer has been terminated or is no longer servicing
the Trust Student Loans, perform the servicing functions required hereunder.

SECTION 3.2

Collection of Trust Student Loan Payments.

(a)

The Master Servicer shall make reasonable efforts (including all efforts that
may be specified under the Higher Education Act or any applicable Guarantee
Agreement) to collect all payments called for under the terms and provisions of
the Trust Student Loans as and when the same shall become due and shall follow
such collection procedures as it follows with respect to similar Student Loans
that it services.  The Master Servicer shall allocate collections with respect
to the Trust Student Loans between principal, interest and fees in accordance
with Section 2.5 of the Administration Agreement.  The Master Servicer may in
its discretion waive any late payment charge or any other fees that may be
collected in the ordinary course of servicing a Trust Student Loan.  The Master
Servicer may, at its option, retain any late payment charges that it collects.  

(b)

The Master Servicer shall make reasonable efforts to claim, pursue and collect
all Guarantee Payments from the Guarantors pursuant to the Guarantee Agreements
with respect to any of the Trust Student Loans as and when the same shall become
due and payable, comply with all applicable laws and agreements with respect to
claiming, pursuing and collecting such payments and follow such practices and
procedures as it follows with respect to comparable guarantee agreements and
Student Loans that it services. In connection therewith, the Master Servicer is
hereby authorized and empowered to convey to any Guarantor the related Trust
Student Loan File representing any Trust Student Loan in connection with
submitting a claim to such Guarantor for a Guarantee Payment in accordance with
the terms of the applicable Guarantee Agreement. All amounts so collected by the
Master Servicer shall constitute Available Funds for the applicable Collection
Period and shall be deposited into the Collection Account in accordance with
Section 2.4 of the Administration Agreement.  The Eligible Lender Trustee shall,
upon the written request of the Master Servicer, furnish the Master Servicer
with any power of attorney and other documents necessary or appropriate to
enable the Master Servicer to convey such documents to any Guarantor and to make
such claims.

(c)

The Master Servicer shall make reasonable efforts to claim, pursue and collect
all Interest Subsidy Payments and Special Allowance Payments from the Department
with respect to any of the Trust Student Loans as and when the same shall become
due and payable, comply with all applicable laws and agreements with respect to
claiming, pursuing and collecting such payments and follow such practices and
procedures as the Master Servicer follows with respect to similar Student Loans
that it services.  All amounts so collected by the Master Servicer shall
constitute Available Funds for the applicable Collection Period and shall be
deposited into the Collection Account in accordance with Section 2.4 of the
Administration Agreement.  In connection therewith, the Master Servicer shall
prepare and file with the Department on a timely basis all claims forms and
other documents and filings necessary or appropriate in connection with the
claiming of Interest Subsidy Payments and Special Allowance Payments and shall
otherwise pursue and collect such Interest Subsidy Payments and Special
Allowance Payments from the Department.  The Eligible Lender Trustee shall upon
the written request of the Master Servicer furnish the Master Servicer with any
power of attorney and other documents reasonably necessary or appropriate to
enable the Master Servicer to prepare and file such claims forms and other
documents and filings.

SECTION 3.3

Realization upon Trust Student Loans.  For the benefit of the Issuer, the Master
Servicer shall use reasonable efforts consistent with its customary servicing
practices and procedures that it utilizes with respect to comparable Student
Loans that it services and including all efforts that may be specified under the
Higher Education Act or any Guarantee Agreement in its servicing of any
delinquent Trust Student Loans.

SECTION 3.4

Purchase of Trust Student Loans; Reimbursement.  

(a)

The Master Servicer, the Administrator, the Owner Trustee and the Indenture
Trustee shall give notice to the other parties promptly, in writing, upon the
discovery of any breach of the provisions of Section 3.1, 3.2 or 3.3 hereof
which has a material adverse effect on the interest of the Issuer in the Trust
Student Loans. In the event of such a material breach which is not curable by
reinstatement of the Guarantor’s guarantee of such Trust Student Loan, the
Master Servicer shall purchase the affected Trust Student Loan not later than
210 days following the earlier of the date of discovery of such material breach
and the date of receipt of the Guarantor reject transmittal form with respect to
such Trust Student Loan.  In the event of a material breach with respect to such
Trust Student Loan which is curable by reinstatement of the Guarantor’s
guarantee of such Trust Student Loan, unless the material breach shall have been
cured within 360 days following the earlier of the date of discovery of such
material breach and the date of receipt of the Guarantor reject transmittal form
with respect to such Trust Student Loan, the Master Servicer shall purchase such
Trust Student Loan not later than the 60th day following the end of such 360-day
period. The purchase price hereunder (with respect to the Master Servicer’s
purchase obligations under this Section 3.4(a), the “Purchase Amount”) will be
the unpaid principal amount of such Trust Student Loan plus accrued and unpaid
interest (but no more than the aggregate amount that would have been insured
pursuant to Section 428(b)(1)(G) of the Higher Education Act) including an
amount equal to all forfeited Interest Subsidy Payments and Special Allowance
Payments with respect to such Trust Student Loan up to the date of purchase.  In
consideration of the purchase of any such Trust Student Loan pursuant to this
Section 3.4(a), the Master Servicer shall remit the Purchase Amount in the
manner and at the time specified in Section 2.6 of the Administration Agreement.
Any breach that relates to compliance with the requirements of the Higher
Education Act or of the applicable Guarantor but that does not affect such
Guarantor’s obligation to guarantee payments of a Trust Student Loan will not be
considered to have a material adverse effect for purposes of this Section
3.4(a).

(b)

In addition (but without duplication of the obligations of such Person acting in
any other capacity under the Transaction Documents), if any breach of Section
3.1, 3.2 or 3.3 hereof by the Master Servicer does not trigger such purchase
obligation but does result in the refusal by a Guarantor to pay on a claim under
a guarantee all or a portion of the accrued interest (or any obligation of the
Issuer to repay such interest to a Guarantor), or the actual loss (including any
obligation of the Issuer to repay to the Department) of Interest Subsidy
Payments and Special Allowance Payments (but without duplication of any amounts
included within the accrued interest calculation), with respect to any Trust
Student Loan affected by such breach, then the Master Servicer shall reimburse
the Issuer in an amount equal to the sum of all such nonguaranteed interest
amounts (including, without limitation, Interest Subsidy Payments) that would
have been paid to the Issuer by the Guarantor but for such breach by the Master
Servicer and such forfeited Special Allowance Payments by netting such sum
against the Master Servicing Fee payable to the Master Servicer for such period
and remitting any additional amounts owed in the manner specified in Section 2.6
of the Administration Agreement not later than (i) the last day of the next
Collection Period ending not less than 60 days from the date of the Guarantor’s
final refusal to pay on a claim under a guarantee all or a portion of accrued
interest or loss of Interest Subsidy Payments or Special Allowance Payments, or
(ii) in the case where the Master Servicer reasonably believes such amounts are
likely to be collected, not later than the last day of the next Collection
Period ending not less than 360 days from the date of the Guarantor’s refusal to
pay on a claim under a guarantee all or a portion of accrued interest or loss of
Interest Subsidy Payments or Special Allowance Payments.  At the time such
payment is made, the Master Servicer shall not be required to reimburse the
Issuer for interest that is then capitalized, however, such amounts shall be
reimbursed if the borrower subsequently defaults and such capitalized interest
is not paid by the Guarantor.  

(c)

Anything in this Section 3.4 to the contrary notwithstanding, if as of the last
Business Day of any month the aggregate outstanding principal amount of Trust
Student Loans with respect to which claims have been filed with the applicable
Guarantor and such Guarantor has refused to pay such claim or with respect to
which the Master Servicer determines that claims cannot be filed pursuant to the
Higher Education Act as a result of a breach by the Master Servicer, the
Depositor or the Seller (but without duplication of the obligations of such
Person acting in any other capacity under the Transaction Documents) exceeds 1%
of the Pool Balance, the Master Servicer, the Depositor (pursuant to the
Transfer Agreement) or the Seller (pursuant to the Purchase Agreement), as
appropriate, shall purchase, reacquire or repurchase, as applicable, within 30
days of a written request of the Owner Trustee or Indenture Trustee, in either
case as directed by the Administrator, such affected Trust Student Loans in an
aggregate principal amount such that after such purchase, reacquisition or
repurchase, as applicable, the aggregate principal amount of such affected Trust
Student Loans is less than 1% of the Pool Balance.  The Trust Student Loans to
be purchased or repurchased by the Master Servicer or the Seller (pursuant to
the Purchase Agreement), or reacquired or repurchased by the Depositor (pursuant
to the Transfer Agreement), pursuant to the preceding sentence shall be based on
the date of final claim rejection (or date of notice referred to in the first
sentence of Section 3.4(a)) with the Trust Student Loans with the earliest such
date to be purchased, repurchased or reacquired first.  

(d)

The sole remedy of the Issuer, the Eligible Lender Trustee, the Indenture
Trustee and the Noteholders or any other party to the Transaction Documents with
respect to a breach of the provisions in Section 3.1, 3.2 or 3.3 hereof shall be
to require the Master Servicer to purchase Trust Student Loans and to reimburse
the Issuer as provided above.  

(e)

No party to any of the Transaction Documents shall have a duty to conduct any
affirmative investigation as to the occurrence of any condition requiring the
purchase of any Trust Student Loan or the reimbursement for any lost interest
and forfeited Interest Subsidy Payments and Special Allowance Payments pursuant
to this Section 3.4.

(f)

The Master Servicer shall not be deemed to have breached its obligations
pursuant to Section 3.1, 3.2 or 3.3 hereof if it is rendered unable to perform
such obligations, in whole or in part, by a force outside the control of the
parties hereto (including, without limitation, acts of God, acts of war,
terrorism, fires, earthquakes, hurricanes, floods and other disasters).  The
Master Servicer shall diligently perform its duties under this Agreement as soon
as practicable following the termination of such interruption of business.

SECTION 3.5

Primary Servicing Fee and Carryover Servicing Fee; Fees of Subservicers.  The
Primary Servicing Fee and the Carryover Servicing Fee shall be equal to the
amounts determined by reference to the schedule of fees attached hereto as
Attachment A.  The Master Servicer shall be solely responsible for all
compensation due to the Subservicers for the performance of their respective
obligations under a related subservicing agreement.  Each Subservicer will be
paid directly by the Master Servicer for services rendered under the related
subservicing agreement.  

SECTION 3.6

Access to Certain Documentation and Information Regarding Trust Student Loans.
 Upon reasonable prior notice, the Master Servicer shall provide to the
Administrator and its agents access to the Trust Student Loan Files and shall
permit the Administrator to examine and make copies of, and abstracts from, the
records and books of account of the Master Servicer relating to the Trust
Student Loans and shall permit the Administrator to undertake periodic site
reviews of the Master Servicer’s operations relating to the servicing of the
Trust Student Loans. Reasonable access shall be afforded to the Administrator
without charge, but only upon reasonable request and during the normal business
hours at the respective offices of the Master Servicer.  Nothing in this Section
3.6 shall affect the obligation of the Master Servicer to observe any applicable
law prohibiting disclosure of information regarding the Obligors and the failure
of the Master Servicer to provide access to information as a result of such
obligation shall not constitute a breach of this Section 3.6.

SECTION 3.7

Master Servicer Expenses.  The Master Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of Independent accountants, taxes imposed on the Master
Servicer and expenses incurred in connection with distributions and reports to
the Administrator; provided, however, the Carryover Servicing Fee will be
subject to increase agreed to by the Administrator and the Master Servicer to
the extent that a non-diminimus  increase occurs in the costs incurred by the
Master Servicer in providing the services to be provided hereunder, whether due
to changes in applicable governmental regulations, Guarantor program
requirements or regulations or postal rates.  Notwithstanding anything to the
contrary contained herein, the Master Servicer may, at its option, to the extent
permitted under applicable law, collect fees from the borrowers in connection
with sending payment histories and amortization schedules to borrowers, faxing
documents to borrowers, providing credit reference letters to borrowers,
providing a “speed pay” payment option to borrowers and for other similar
optional services requested by a borrower and may retain such fees.  The Master
Servicer may also, at its option, to the extent permitted under applicable law,
collect fees from borrowers for returned check processing or other insufficient
fund transactions and may assess such fees from the borrower’s Trust Student
Loan payment and, subject to Section 3.2 hereof and Section 2.5 of the
Administration Agreement, retain such fees.

SECTION 3.8

Appointment of Subservicers or Subcontractors.  

(a)

The Master Servicer may at any time, upon the written consent of the
Administrator, appoint a Subservicer to perform any portion of its obligations
as Master Servicer hereunder; provided, however, that the Rating Agency
Condition shall have been satisfied in connection therewith; provided, further,
that the Master Servicer shall remain obligated and be liable to the Issuer, the
Eligible Lender Trustee, the Indenture Trustee and the Noteholders for the
servicing and administering of the Trust Student Loans in accordance with the
provisions hereof without diminution of such obligation and liability by virtue
of the appointment of such Subservicer and to the same extent and under the same
terms and conditions as if the Master Servicer alone were servicing and
administering the Trust Student Loans.  The fees and expenses of each
Subservicer shall be as agreed between the Master Servicer and such Subservicer
from time to time and none of the Issuer, the Eligible Lender Trustee, the
Indenture Trustee, the Administrator or the Noteholders shall have any
responsibility therefor.  With respect to satisfying the Rating Agency Condition
referred to above, the term “Subservicer” shall be deemed not to include
Subcontractors such as systems providers, systems developers or systems
maintenance contractors, collection agencies, credit bureaus, lock box
providers, mail service providers and other similar types of service providers.
 The parties hereto hereby acknowledge and consent to the appointment of
CFS-SunTech as the initial Subservicer (and custodian of the Trust Student
Loans) pursuant to the subservicing agreement entered into by the Master
Servicer and CFS-SunTech and acknowledge that the Rating Agency Condition shall
be deemed to have been met with respect to CFS-SunTech.

(b)

The Master Servicer shall cause any Subservicer used by the Master Servicer (or
by any Subservicer) for the benefit of the Issuer to comply with the provisions
of the reporting and compliance provisions of this Agreement to the same extent
as if such Subservicer were the Master Servicer, and to provide the information
required with respect to such Subservicer as is required to be filed with the
Commission.  The Master Servicer shall be responsible for obtaining from each
Subservicer and delivering to the Issuer and the Administrator any servicer
compliance statement required to be delivered by such Subservicer under
Regulation AB, any assessment of compliance and attestation required to be
delivered by such Subservicer each as set forth in Article VII hereof and any
certification required to be delivered to the Person that will be responsible
for signing a Sarbanes Certification on behalf of the Issuer as and when
required to be delivered.

(c)

The Master Servicer shall, or shall cause any Subservicer to, promptly, upon a
request therefor, provide to the Issuer a written description (in form and
substance satisfactory to the Issuer) of the role and function of each
Subcontractor utilized by the Master Servicer or any Subservicer, specifying (i)
the identity of each such Subcontractor, (ii) which (if any) of such
Subcontractors are “participating in the servicing function” within the meaning
of Item 1122 of Regulation AB and for which the Master Servicer or any
Subservicer, as applicable, does not elect to take responsibility for assessing
compliance with the Applicable Servicing Criteria in accordance with Regulation
AB Telephone Interpretation 17.06, and (iii) which, if any, elements of the
Applicable Servicing Criteria will be addressed in assessments of compliance
provided by each Subcontractor identified in clause (ii) of this paragraph.

(d)

As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB and for which the Master Servicer or any Subservicer, as
applicable, does not elect to take responsibility for assessing compliance with
the Applicable Servicing Criteria in accordance with Regulation AB
Telephone Interpretation 17.06, the Master Servicer shall, or shall cause any
Subservicer to, cause any such Subcontractor used by the Master Servicer (or by
any Subservicer) for the benefit of the Issuer to comply with the reporting and
compliance provisions of Article VII of this Agreement to the same extent as if
such Subcontractor were the Master Servicer.  The Master Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Issuer
and the Administrator any assessment of compliance and attestation required to
be delivered by such Subcontractor, each as set forth in Article VII of this
Agreement, in each case as and when required to be delivered.

SECTION 3.9

Reports.  With respect to Trust Student Loans, the Master Servicer shall prepare
reports and data and furnish the following information to the Issuer, the
Administrator and the Indenture Trustee, unless otherwise noted, at the
specified times:

(a)

(i) To credit bureaus selected by Master Servicer, credit bureau reporting in
accordance with the Higher Education Act and (ii) to the Issuer, the
Administrator and the Indenture Trustee, copies thereof;

(b)

At any time the Indenture Trustee shall have reasonable grounds to believe that
such requested information would be necessary in connection with its performance
of its duties under the Transaction Documents, and within 5 Business Days of
receipt of a request therefor, to the Indenture Trustee, a list of all Trust
Student Loans (by borrower loan identification number, type and outstanding
principal balance) and any additional information requested relating to the
Trust Student Loans; and

(c)

From time to time as may be reasonably requested, reports and data providing
additional information on the Trust Student Loans.

SECTION 3.10

Covenants and Agreements of Issuer, Administrator, Eligible Lender Trustee and
Master Servicer.  The Issuer, the Administrator, the Eligible Lender Trustee and
the Master Servicer each agree that:

(a)

Any payment and any communications received at any time by the Issuer, the
Administrator (if the Administrator is not the Master Servicer) and the Eligible
Lender Trustee with respect to a Trust Student Loan shall be promptly
transmitted to the Master Servicer.  Such communications may include requests or
notices of loan cancellation, notices of borrower disqualification, letters,
changes in address or status, notices of death or disability, notices of
bankruptcy and forms requesting deferment of repayment or forbearance.

(b)

The Master Servicer may change any part or all of its equipment, data processing
programs and any procedures and forms in connection with the services performed
hereunder so long as the Master Servicer continues to service the Trust Student
Loans in conformance with the requirements herein.

(c)

The Eligible Lender Trustee will furnish the Master Servicer with a copy of any
and all Guarantee Agreements relating to the Trust Student Loans serviced
hereunder.  The Master Servicer shall not be responsible for ensuring that such
Guarantee Agreements are or remain in place.

(d)

So long as JPMorgan Chase Bank is the Master Servicer (or an Affiliate of
JPMorgan Chase Bank is the successor Master Servicer), the Master Servicer may,
to the extent permitted under applicable law, send marketing or informational
material provided to borrowers of loans owned or serviced by JPMorgan Chase Bank
or any of its Affiliates to a borrower of a Trust Student Loan.

(e)

The Master Servicer shall, if requested by a borrower of a Trust Student Loan,
arrange for the transfer of such Trust Student Loan to another lender which
holds another Student Loan of such borrower and accept proceeds in satisfaction
of such Trust Student Loan in an amount not less than the Purchase Amount.

(f)

The Master Servicer shall arrange for the transfer of a Trust Student Loan to
JPMorgan Chase Bank upon receipt by the Master Servicer of an executed
Consolidation Loan application from the borrower of the related Trust Student
Loan or a request from the borrower to add additional loans, to the extent such
additional loans are not to be made part of the Trust Estate pursuant to the
Transaction Documents, to such Trust Student Loan as permitted under the Higher
Education Act for a Consolidation Loan to be made by or on behalf of JPMorgan
Chase Bank and accept proceeds in satisfaction of such Trust Student Loan in an
amount not less than the Purchase Amount.

(g)

In the event that the Secretary revokes a Subservicer’s exceptional performer
status on a retroactive basis and the Secretary or the relevant Guarantor makes
a final non-appealable demand upon the Issuer for reimbursement of any amount
previously paid by the relevant Guarantor to the Issuer during such retroactive
period in excess of the amount which should have been received by the Issuer had
such Subservicer not had such exceptional performance status (i.e. the standard
default insurance rate of 98% for loans with a first disbursement prior to July
1, 2006 and 97% for loans with a first disbursement on or after July 1, 2006),
the Master Servicer shall reimburse the relevant Guarantor directly for any such
excess amount.  

SECTION 3.11

Special Programs.  The Master Servicer shall offer borrowers of the Trust
Student Loans all special programs (e.g., interest rate reductions for on-time
payment or auto debit) generally offered to such borrowers at the time each of
such Trust Student Loans was originated; provided, however, that nothing
contained in this Section 3.11 shall prevent the Master Servicer from offering
borrowers of the Trust Student Loans special programs in accordance with Section
3.1(a) hereof.

SECTION 3.12

Financial Statements.  At any time that the Master Servicer is not the
Administrator or an Affiliate of the Administrator, the Master Servicer shall
provide to the Indenture Trustee and the Administrator (a) as soon as possible,
and in no event more than 120 days after the end of each fiscal year of the
Master Servicer, audited financials at the end of and for such year and (b) as
soon as possible, and in no event more than 30 days after the end of each
quarterly accounting period of the Master Servicer, unaudited financials at the
end of and for such period.

SECTION 3.13

Administration Agreement.  The Master Servicer agrees to perform all duties
required of the Master Servicer under the Administration Agreement using that
degree of skill and attention that the Master Servicer exercises with respect to
its comparable business activities.

SECTION 3.14

Lender Identification Number.  The Eligible Lender Trustee shall enter into a
joint sharing agreement which shall permit trusts, other than the Issuer,
established by the Depositor to securitize Student Loans to use the Department
lender identification number applicable to the Issuer.    

SECTION 3.15

Privacy and Information Security Provisions.  With respect to information that
is “non-public personal information” (as defined in the GLB Regulations) that is
disclosed or provided to the Master Servicer in connection with this Agreement
or any other Transaction Document to which the Master Servicer is a party, the
Master Servicer agrees, subject to the terms hereof and the limitations of
liability set forth herein, that in performing its obligations under this
Agreement, the Master Servicer shall comply with all reuse, redisclosure or
other customer information handling, processing, security, notification and
protection requirements under the GLB Regulations and other applicable consumer
privacy laws, rules and regulations.  Without limiting the foregoing, the Master
Servicer agrees that:

(a)

the Master Servicer is prohibited from disclosing or using any “non-public
personal information” (as defined in the GLB Regulations) disclosed or provided
to the Master Servicer, except solely to carry out the purposes for which it was
disclosed, including use under an exception contained in 12 CFR sections 40.14
or 40.15 or 16 CFR sections 313.14 or 313.15, as applicable, of the GLB
Regulations in the ordinary course of business to carry out those purposes; and

(b)

the Master Servicer has implemented and will maintain an information security
program designed to meet the objectives of the Interagency Guidelines
Establishing Standards for Safeguarding Customer Information, Final Rule (12 CFR
Part 30, Appendix B) and the Federal Trade Commission’s Standards for
Safeguarding Customer Information (16 CFR Part 314).

ARTICLE IV

The Master Servicer

SECTION 4.1

Representations of Master Servicer.  The Master Servicer makes the following
representations on which the Issuer is deemed to have relied in acquiring
(through the Eligible Lender Trustee) the Trust Student Loans and appointing the
Master Servicer as master servicer hereunder.  These representations speak as of
the execution and delivery of this Agreement and as of the Closing Date (or in
the case of a successor Master Servicer, the date of appointment of the
successor Master Servicer), but shall survive the sale, transfer and assignment
of the Trust Student Loans to the Eligible Lender Trustee on behalf of the
Issuer and the pledge thereof to the Indenture Trustee pursuant to the
Indenture.

(a)

The Master Servicer is duly organized as a national banking association and is
in good standing and validly existing under the laws of the United States of
America, with the power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.

(b)

The Master Servicer has the power and authority to execute and deliver this
Agreement and to carry out its terms, and the execution, delivery and
performance of this Agreement have been duly authorized by the Master Servicer
by all necessary action.

(c)

This Agreement has been duly authorized, executed and delivered by the Master
Servicer and constitutes a valid and binding agreement of the Master Servicer,
enforceable against the Master Servicer in accordance with its terms; except
that the enforceability hereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors' rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity) and (iii) with respect to rights to indemnity hereunder,
limitations of public policy under applicable securities laws.

(d)

The consummation of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the material terms and provisions of, nor constitute (with or without
notice or lapse of time or both) a default under, the articles of association or
by-laws of the Master Servicer, or any indenture, agreement or other instrument
to which the Master Servicer is a party or by which it shall be bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument; nor
violate any law or, to the knowledge of the Master Servicer, any order, rule or
regulation applicable to the Master Servicer of any court or of any federal or
State regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Master Servicer or its properties.

(e)

There are no Proceedings or investigations pending or, to its best knowledge,
threatened or contemplated against the Master Servicer or to which the Master
Servicer is a party or of which any property of the Master Servicer is subject,
before any court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Master Servicer or its properties:
 (i) asserting the invalidity of this Agreement or any of the other Transaction
Documents, the Notes or the Certificates, (ii) seeking to prevent the issuance
of the Notes or the Certificates or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seeking any determination or ruling that could reasonably be expected to
have a material and adverse effect on the performance by the Master Servicer of
its obligations under, or the validity or enforceability of, this Agreement, any
of the other Transaction Documents, the Notes or the Certificates or (iv)
seeking to affect adversely the federal or State income tax attributes of the
Notes or the Certificates.

(f)

All authorizations, consents, orders or approvals of or registrations or
declarations with any court, regulatory body, administrative agency or other
government instrumentality required to be obtained, effected or given by the
Master Servicer in connection with the execution and delivery by the Master
Servicer of this Agreement and the performance by the Master Servicer of the
transactions contemplated by this Agreement have been duly obtained, effected or
given and are in full force and effect.

SECTION 4.2

Liability of Master Servicer; Indemnities.

(a)

The Master Servicer shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Master Servicer under this
Agreement and shall have no other obligations or liabilities hereunder.

(b)

Subject to the provisions of Section 3.4(d) hereof, the Master Servicer shall
indemnify, defend and hold harmless the Issuer from and against any and all
losses, liabilities or expenses (including reasonable attorneys’ fees) to the
extent such losses, liabilities or expenses arose out of or were imposed upon
the Issuer through the willful misconduct, negligence or bad faith of the Master
Servicer in the performance of its duties under this Agreement or any other
Transaction Document or by reason of reckless disregard of its obligations and
duties hereunder or thereunder.

(c)

For purposes of this Section 4.2, in the event of the termination of the rights
and obligations of the Master Servicer pursuant to Section 5.1 hereof, or a
resignation by the Master Servicer pursuant to Section 4.5 hereof, the Master
Servicer shall be deemed to be the Master Servicer pending appointment of a
successor Master Servicer pursuant to Section 5.2 hereof.

(d)

Liability of the Master Servicer under this Section 4.2 shall survive the
termination of this Agreement.  If the Master Servicer shall have made any
payments pursuant to this Section 4.2 and the Person to or on behalf of whom
such payments are made thereafter collects any of such amounts from others, such
Person shall promptly repay such amounts to the Master Servicer, without
interest.  Such Person to or on behalf of whom such payments are made shall
cooperate with the Master Servicer, at the expense of the Master Servicer, to
recover from third parties any amounts that may be due to such Person and remit
the same to the Master Servicer.  

SECTION 4.3

Merger or Consolidation of, or Assumption of the Obligations of, Master
Servicer.  Any corporation or other entity (i) into which the Master Servicer
may be merged or consolidated, (ii) which may result from any merger,
conversion, or consolidation to which the Master Servicer shall be a party, or
(iii) which may succeed to all or substantially all of the business of the
Master Servicer, which corporation or other entity shall be bound to perform
every obligation of the Master Servicer hereunder, shall be the successor to the
Master Servicer under this Agreement without the execution or filing of any
document or any further act on the part of any of the parties to this Agreement.
The Master Servicer shall give prompt written notice of any merger or
consolidation of the Master Servicer to the Issuer, the Owner Trustee, the
Eligible Lender Trustee, the Indenture Trustee, the Depositor, the Administrator
and the Rating Agencies.

SECTION 4.4

Limitation on Liability of Master Servicer.

(a)

Neither the Master Servicer nor any of its directors, officers, employees or
agents shall be under any liability to the Issuer, the Noteholders, the Note
Owners, the Certificateholders, the Administrator, the Eligible Lender Trustee
or the Indenture Trustee except as provided under this Agreement for any action
taken or for refraining from the taking of any action pursuant to this
Agreement, for errors in judgment, for any incorrect or incomplete information
provided by or unreasonable or unlawful actions taken by schools, Obligors,
Guarantors and the Department, for the failure of any party to this Agreement or
any other Transaction Document to comply with its respective obligations
hereunder or under any other Transaction Document or for any losses attributable
to the insolvency of any Guarantor; provided, however, that this provision shall
not protect the Master Servicer against its obligation to purchase Trust Student
Loans from the Issuer pursuant to Section 3.4 hereof or to pay to the Issuer
amounts required pursuant to Section 3.4 hereof or against any liability that
would otherwise be imposed by reason of willful misfeasance, negligence or bad
faith in the performance of its duties or by reason of reckless disregard of its
obligations and duties under this Agreement.  The Master Servicer and any of its
directors, officers, employees or agents may rely in good faith on the advice of
counsel or on any document of any kind, properly executed and submitted by any
Person in respect of any matters arising hereunder.

(b)

Except as provided in this Agreement, the Master Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its duties to service the Trust Student Loans in accordance with
this Agreement and that in its opinion may involve it in any expense or
liability; provided, however, that the Master Servicer may undertake any
reasonable action that it may deem necessary or desirable in respect of this
Agreement and the other Transaction Documents, the rights and duties of the
parties to this Agreement and the other Transaction Documents, the interests of
the Certificateholders under the Trust Agreement and under this Agreement and
the interests of the Noteholders under the Indenture and this Agreement.

SECTION 4.5

Master Servicer Not to Resign.  Except as permitted by Section 4.3 hereof, the
Master Servicer shall not resign from its obligations and duties under this
Agreement except (i) upon determination that the performance of its duties shall
no longer be permissible under applicable law or (ii) upon satisfaction of the
Rating Agency Condition, in the event of the appointment of a successor Master
Servicer. Notice of any such determination permitting the resignation of the
Master Servicer shall be communicated to the Issuer, the Owner Trustee, the
Eligible Lender Trustee, the Indenture Trustee, the Depositor, the Administrator
and the Rating Agencies at the earliest practicable time (and, if such
communication is not in writing, shall be confirmed in writing at the earliest
practicable time) and any such determination permitting the resignation of the
Master Servicer shall be evidenced by an Opinion of Counsel to such effect
delivered to the Issuer, the Indenture Trustee and the Owner Trustee
concurrently with such notice. No such resignation shall become effective until
a successor Master Servicer shall have assumed the responsibilities and
obligations of the Master Servicer hereunder in accordance with Section 5.2
hereof.

ARTICLE V
Default; Remedies

SECTION 5.1

Master Servicer Default.  If any one of the following events (a “Master Servicer
Default”) shall have occurred and be continuing:

(a)

any failure by the Master Servicer to (i) deliver to the Administrator the
Master Servicer’s Report for any Collection Period or (ii) deposit in the Trust
Accounts any amounts required by the Notes, the Certificates or the Transaction
Documents to be delivered by the Master Servicer, which failure continues
unremedied for five Business Days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given (A) to the
Master Servicer by the Indenture Trustee or (B) to the Master Servicer and the
Indenture Trustee by the Noteholders representing not less than 25% of the
Outstanding Amount of the Controlling Class;

(b)

any failure by the Master Servicer to duly observe or perform in any material
respect any other term, covenant or agreement of the Master Servicer set forth
in this Agreement or any other Transaction Document, which failure shall (i)
materially and adversely affect the rights of the Issuer, the Noteholders or the
Certificateholders, which determination shall be made without regard to whether
funds are available to the Noteholders or the Certificateholders pursuant to any
related enhancement and (ii) continue unremedied for a period of 60 days after
the date on which written notice of such failure, requiring the same to be
remedied, shall have been given (A) to the Master Servicer by the Indenture
Trustee or (B) to the Master Servicer and the Indenture Trustee by the
Noteholders representing not less than 25% of the Outstanding Amount of the
Controlling Class; provided, however, that any breach of Section 3.1, 3.2 or 3.3
hereof shall not be deemed a Master Servicer Default so long as the Master
Servicer is in compliance with its purchase and reimbursement obligations under
Section 3.4 hereof;

(c)

an Insolvency Event occurs with respect to the Master Servicer; or

(d)

any failure by the Master Servicer to comply with any requirements under the
Higher Education Act resulting in a loss of its eligibility as a third-party
servicer (or the failure of the Master Servicer to replace promptly any
Subservicer that has lost its eligibility as a third-party servicer);

then, and in each and every case, so long as the Master Servicer Default shall
not have been remedied, either the Indenture Trustee or the Noteholders holding
a majority of the Outstanding Amount of the Controlling Class, by notice then
given in writing to the Master Servicer (and to the Indenture Trustee if given
by the Noteholders) may terminate all the rights and obligations (other than the
obligations set forth in Section 3.4 hereof and Section 4.2 hereof for the
period during which it acted as Master Servicer) of the Master Servicer under
this Agreement.  On or after the receipt by the Master Servicer of such written
notice, all authority and power of the Master Servicer under this Agreement,
whether with respect to the Controlling Class or the Trust Student Loans or
otherwise, shall, without further action, pass to and be vested in such
successor Master Servicer as may be appointed under Section 5.2 hereof; and,
without limitation, the Indenture Trustee is hereby authorized and empowered to
execute and deliver, for the benefit of the predecessor Master Servicer, as
attorney in fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination. The predecessor Master Servicer
shall cooperate with the successor Master Servicer and the Indenture Trustee in
effecting the termination of the responsibilities and rights of the predecessor
Master Servicer under this Agreement, including the transfer to the successor
Master Servicer for administration by it of all cash amounts that shall at the
time be held by the predecessor Master Servicer for deposit, or shall thereafter
be received by it, with respect to a Trust Student Loan.  All reasonable costs
and expenses (including attorneys’ fees) incurred in connection with
transferring the Trust Student Loan Files to the successor Master Servicer and
amending this Agreement and any other Transaction Documents to reflect such
succession as Master Servicer pursuant to this Section 5.1 shall be paid by the
predecessor Master Servicer upon presentation of reasonable documentation of
such costs and expenses.  Upon receipt of notice of the occurrence of a Master
Servicer Default, the Indenture Trustee shall give notice thereof to the Rating
Agencies.  Upon the successor Master Servicer’s assumption of all of the
obligations and succession to all of the rights of the predecessor Master
Servicer, any subservicing agreement entered into by the predecessor Master
Servicer shall terminate unless the successor Master Servicer and the related
Subservicer agree to continue the terms of the related subservicing agreement or
to any modification thereof.  If the related subservicing agreement terminates,
the successor Master Servicer may enter into one or more new subservicing
agreements with one or more Subservicers.  

The Master Servicer shall deliver to the Owner Trustee, the Indenture Trustee
and the Administrator, promptly after having obtained knowledge thereof, but in
no event later than five Business Days thereafter, written notice in an
Officers’ Certificate of the Master Servicer of any event which, with the giving
of notice or lapse of time, or both, would become a Master Servicer Default
under this Section 5.1.

SECTION 5.2

Appointment of Successor Master Servicer.  Upon the Master Servicer’s receipt of
notice of termination pursuant to Section 5.1 hereof or resignation by the
Master Servicer pursuant to Section 4.5 hereof, the Indenture Trustee shall
appoint, or petition a court of competent jurisdiction to appoint, any
established financial institution (i) having a net worth of not less than
$50,000,000 as of the last day of the most recent fiscal quarter for such
institution and (ii) whose regular business shall include the servicing of
Student Loans, as successor Master Servicer under this Agreement; provided, that
the appointment of any such successor Master Servicer is required to satisfy the
Rating Agency Condition. In connection with such appointment, the Indenture
Trustee may make such arrangements for the compensation of such successor Master
Servicer out of payments on the Trust Student Loans as it and such successor
Master Servicer shall agree; provided, however, that no such compensation shall
exceed the Master Servicing Fee pursuant to Attachment A to this Agreement
unless the Rating Agency Condition is satisfied.  The Indenture Trustee and such
successor Master Servicer shall take such action, consistent with this
Agreement, as shall be necessary to effectuate any such succession. The
successor Master Servicer shall assume no liability or responsibility for any
acts, representations, obligations and covenants of any predecessor Master
Servicer prior to the date that the successor Master Servicer becomes Master
Servicer hereunder.

SECTION 5.3

Notification to Noteholders and Certificateholders.  Upon any termination of, or
appointment of a successor to, the Master Servicer pursuant to this Article V,
the Owner Trustee shall give prompt written notice thereof to the
Certificateholders and the Indenture Trustee shall give prompt written notice
thereof to the Noteholders and the Rating Agencies.

SECTION 5.4

Waiver of Past Defaults.  Noteholders holding a majority of the Outstanding
Amount of the Controlling Class (or Certificateholders holding a majority of the
aggregate Percentage Interests of the Certificates, in the case of any default
which does not adversely affect the Indenture Trustee or the Controlling Class)
may, on behalf of all Noteholders and the Certificateholders, waive, in writing,
any default by the Master Servicer in the performance of its obligations
hereunder and any consequences thereof, except a default in making any required
deposits to any of the Trust Accounts (or giving instructions regarding the
same) in accordance with Article III hereof and Section 2.4 of the
Administration Agreement, which default may be waived, in writing, by all
Noteholders or, in the case of any such default which does not adversely affect
the Indenture Trustee or the Noteholders, by all Certificateholders.  Upon any
such waiver of a past default, such default shall cease to exist, and any Master
Servicer Default arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement and the other Transaction Documents.  No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereto.

ARTICLE VI

Miscellaneous

SECTION 6.1

Amendment.

(a)

This Agreement may be amended from time to time by the parties hereto, without
the consent of any Noteholder or Certificateholder but with prior written notice
to the Rating Agencies, for the purpose of (i) curing any ambiguity, correcting
or supplementing any provision which may be inconsistent with any other
provision herein, the related free-writing base prospectus, the related
free-writing prospectus (as supplemented by certain term sheet(s)), the related
prospectus, the related prospectus supplement and/or any other Transaction
Document, (ii) complying with applicable law or regulation or (iii) adding any
provisions to or changing in any manner or eliminating any of the provisions
herein or modifying in any manner the rights of the Noteholders or the
Certificateholders other than any amendment described in clause (b) below;
provided, however, that no such amendment described in clauses (i) through (iii)
above shall materially adversely affect the interests of the Noteholders or the
Certificateholders. An amendment will be deemed not to materially adversely
affect the interests of any Noteholder or Certificateholder if the party
requesting the amendment obtains and delivers to the other parties hereto an
Opinion of Counsel to that effect.

(b)

This Agreement may also be amended from time to time by the parties hereto, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions herein or modifying in any manner the rights of the
Noteholders or the Certificateholders with the consent of Noteholders of at
least a majority of the aggregate Outstanding Amount of the Controlling Class to
the extent such amendment affects the Noteholders and/or the consent of
Certificateholders of at least a majority of the aggregate Percentage Interests
of the Certificates to the extent such amendment affects the Certificateholders,
in either case with prior written notice to the Rating Agencies; provided,
however, that no amendment shall:

(i)

increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
or in respect of the Trust Student Loans or distributions which are required to
be made for the benefit of the Noteholders or the Certificateholders, or change
any Note Rate; or

(ii)

reduce the percentage of the aggregate Outstanding Amount of any class of Notes
or Certificates, the consent of the holders of which is required for any
amendments to this Agreement;

without the consent of the holder of each Note or Certificate affected by that
change.

(c)

It shall not be necessary to obtain the consent of the Noteholders or the
Certificateholders pursuant to this Section 6.1, to approve the particular form
of any proposed amendment or consent, but it shall be sufficient if such consent
shall approve the substance thereof.

(d)

Promptly after the execution of any amendment to this Agreement, the
Administrator shall furnish a copy of such amendment to each of the Rating
Agencies.

(e)

Prior to the execution of any amendment to this Agreement, the Eligible Lender
Trustee and the Indenture Trustee shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement.  The Eligible Lender Trustee and the Indenture
Trustee may, but shall not be obligated to, execute and deliver such amendment
which affects the Eligible Lender Trustee’s or the Indenture Trustee’s, as
applicable, rights, powers, duties or immunities under this Agreement or
otherwise.

(f)

Notwithstanding anything in this Section 6.1 to the contrary, no amendment,
modification or supplement to this Agreement may significantly change the
permitted activities of the Issuer set forth in Section 2.3 of the Trust
Agreement without the consent and approval of holders of at least a majority of
the Outstanding Amount of the Notes and, subject to Section 4.6 of the Trust
Agreement, holders of at least a majority of the aggregate Percentage Interests
of the Certificates.

SECTION 6.2

Notices.  

(a)

Except as otherwise provided herein, any notice required or permitted by this
Agreement shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
e-mail as follows:

If to the Master Servicer or the Administrator, to:  

JPMorgan Chase Bank, National Association
c/o Collegiate Funding of Delaware, L.L.C.
Fredericksburg, Virginia 22408
Attn:  Assistant Treasurer
Facsimile:  (540) 368-5971

E-mail:  trustaccounting@cfsloans.com

If to the Issuer, to:

Chase Education Loan Trust 2007-A
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway

Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com

with a copy to:

JPMorgan Chase Bank, National Association
c/o Collegiate Funding of Delaware, L.L.C.
Fredericksburg, Virginia 22408
Attn:  Assistant Treasurer
Facsimile:  (540) 368-5971

E-mail:  trustaccounting@cfsloans.com

If to the Depositor, to:

Collegiate Funding of Delaware, L.L.C.

 

10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408,

Attn:  Assistant Treasurer

Facsimile:  (904) 368-5971

E-mail:  trustaccounting@cfsloans.com




If to the Owner Trustee, to:

The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com




If to the Eligible Lender Trustee, to:

The Bank of New York
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com

If to the Indenture Trustee, to:

The Bank of New York
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com

If to Moody’s, to:

Moody’s Investors Service, Inc.

ABS Monitoring Department

99 Church Street

New York, New York 10007




If to S&P, to:

Standard & Poor’s Ratings Services,

       a division of The McGraw-Hill Companies, Inc.,

55 Water Street

New York, New York

10041-0003

Attention: Asset Backed Surveillance Department, 42nd Floor

E-mail: servicer_reports@standardandpoors.com




If to Fitch, to:

Fitch Ratings

One State Street Plaza

New York, New York 10004

Attention: Municipal Structured Finance Group




as such address, facsimile number or e-mail address for notices hereunder may be
changed by any party by like notice to each other party.

(b)

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by facsimile shall be deemed to have been given when sent if the sending party
has proof of receipt by the party to which it is sent, provided that, if such
notice is not sent during the normal business hours of the party to which it is
sent, such notice shall be deemed to have been sent at the opening of business
on the next Business Day of the party to which it is sent.  Notices sent to an
email address shall be deemed to have been given when sent if the sending party
has written acknowledgement of receipt from the party to which it is sent.

SECTION 6.3

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and such counterparts shall constitute one
and the same instrument.

SECTION 6.4

Entire Agreement; Severability.  This Agreement constitutes the entire agreement
among the Issuer, the Administrator, the Eligible Lender Trustee, the Indenture
Trustee and the Master Servicer with regard to the subject matter hereof.  All
prior representations, statements, negotiations and undertakings with regard to
the subject matter hereof are superseded hereby.

If any term or provision of this Agreement or the application thereof to any
Person or circumstance shall, to any extent, be invalid or unenforceable, the
remaining terms and provisions of this Agreement, or the application of such
terms or provisions to Persons or circumstances other than those as to which it
is held invalid or unenforceable, shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

SECTION 6.5

GOVERNING LAW.  THE TERMS OF THIS AGREEMENT SHALL BE SUBJECT TO ALL APPLICABLE
PROVISIONS OF THE HIGHER EDUCATION ACT AND SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN §5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 6.6

Relationship of Parties.  The Master Servicer is an independent contractor and,
except for the services which it agrees to perform hereunder, the Master
Servicer does not hold itself out as an agent of any other party hereto.
 Nothing herein contained shall create or imply an agency relationship among the
Master Servicer and any other party hereto, nor shall this Agreement be deemed
to constitute a joint venture or partnership between the parties.

SECTION 6.7

Captions.  The captions used herein are for the convenience of reference only
and not part of this Agreement, and shall in no way be deemed to define, limit,
describe or modify the meanings of any provision of this Agreement.

SECTION 6.8

Nonliability of Directors, Officers and Employees of Master Servicer,
Administrator, Eligible Lender Trustee, Owner Trustee and Indenture Trustee.  No
member of the board of directors or any officer, employee or agent of the Master
Servicer, the Administrator, the Eligible Lender Trustee, the Owner Trustee or
the Indenture Trustee (or any Affiliate of any such party) shall be personally
liable for any obligation incurred under this Agreement.

SECTION 6.9

Assignment.  This Agreement may not be assigned by the Master Servicer except as
permitted under Sections 4.3, 4.5 and 5.2 hereof.  This Agreement may not be
assigned by the Administrator except as permitted under Sections 4.3, 4.6 and
5.2 of the Administration Agreement.

SECTION 6.10

Limitation of Liability of Eligible Lender Trustee, Indenture Trustee and Owner
Trustee.

(a)

Notwithstanding anything contained herein to the contrary, this Agreement has
been executed and delivered by The Bank of New York, not in its individual
capacity but solely in its capacity as Eligible Lender Trustee of the Issuer,
and in no event shall The Bank of New York, in its individual capacity, except
as expressly provided in the Eligible Lender Trustee Agreement, have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer.

(b)

Notwithstanding anything contained herein to the contrary, this Agreement has
been executed and delivered by The Bank of New York, not in its individual
capacity but solely as Indenture Trustee, and in no event shall The Bank of New
York, in its individual capacity, except as expressly provided in the Indenture,
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer.

(c)

Notwithstanding anything contained herein to the contrary, this Agreement has
been executed and delivered by The Bank of New York Trust Company, N.A., not in
its individual capacity but solely as Owner Trustee of the Issuer, and in no
event shall The Bank of New York Trust Company, N.A., in its individual
capacity, except as expressly provided in the Trust Agreement, have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer.

(d)

No recourse under any obligation, covenant or agreement of the Issuer contained
in this Agreement shall be had against any agent of the Issuer (including the
Administrator) as such by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Agreement is solely an obligation of the Issuer
as a Delaware statutory trust, and that no personal liability whatsoever shall
attach to or be incurred by any agent of the Issuer (including the
Administrator), as such, under or by reason of any of the obligations, covenants
or agreements of the Issuer contained in this Agreement, or implied therefrom,
and that any and all personal liability for breaches by the Issuer of any such
obligations, covenants or agreements, either at common law or at equity, or by
statute or constitution, of every such agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.

(e)

The rights of and protections of the Indenture Trustee under the Indenture shall
be incorporated as though explicitly set forth herein.

ARTICLE VII

Compliance with Regulation AB

SECTION 7.1

Intent of the Parties; Reasonableness.  The Eligible Lender Trustee,  the
Indenture Trustee, the Administrator, on behalf of the Issuer, and the Master
Servicer acknowledge and agree that the purpose of this Article VII is to
facilitate compliance by the Issuer with the provisions of Regulation AB and
related rules and regulations of the Commission.  

Neither the Eligible Lender Trustee, the Indenture Trustee, the Administrator,
on behalf of the Issuer, nor the Master Servicer shall exercise its right to
request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder (or the provision in a private offering of disclosure comparable to
that required under the Securities Act).  The Master Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the
Administrator, on behalf of the Issuer, in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB.  In connection therewith, the Master Servicer shall cooperate
fully with the Administrator, on behalf of the Issuer, to deliver to the
Administrator, on behalf of the Issuer (including any of its assignees or
designees), any and all statements, reports, certifications, records and any
other information necessary in the good faith determination of the
Administrator, on behalf of the Issuer, to permit the Administrator, on behalf
of the Issuer, to comply with the provisions of Regulation AB.

The Administrator, on behalf of the Issuer (including any of its assignees or
designees), shall cooperate with the Master Servicer by providing timely notice
of requests for information under these provisions and by reasonably limiting
such requests to information required, in the Issuer’s reasonable judgment, to
comply with Regulation AB.

SECTION 7.2

Reporting Requirements.  

(a)

For so long as the Depositor is required to file reports with respect to the
Issuer under the Exchange Act, for the purpose of satisfying its reporting
obligation under the Exchange Act with respect to any class of asset-backed
securities, the Master Servicer shall (i) notify the Issuer and the
Administrator, in writing, of any material Proceedings pending against the
Master Servicer and any Subservicer and (ii) provide to the Issuer a description
of such Proceedings.

(b)

As a condition to the succession as Master Servicer or any Subservicer by any
Person as permitted by Section 4.3 or Section 5.2 hereof, the successor Master
Servicer or Subservicer shall provide to the Issuer and the Administrator, on
behalf of the Issuer, at least 10 Business Days prior to the effective date of
such succession or appointment, (x) a written notice of such succession or
appointment and (y) for so long as the Depositor is required to file reports
with respect to the Issuer under the Exchange Act, in writing all information
necessary in order for the Master Servicer to comply with its reporting
obligation under Item 6.02 of Form 8-K with respect to any class of Notes.

(c)

For so long as the Depositor is required to file reports with respect to the
Issuer under the Exchange Act, in addition to such information as the Master
Servicer is obligated to provide pursuant to other provisions of this Agreement,
the Master Servicer and any Subservicer shall provide such information regarding
the performance or servicing of the Trust Student Loans as is reasonably
required to facilitate the preparation of the distribution reports in accordance
with Item 1121 of Regulation AB.  Such information shall be provided
concurrently with the Master Servicer’s Report commencing with the first such
report due hereunder.

SECTION 7.3

Annual Statement as to Compliance.  For so long as the Depositor is required to
file reports with respect to the Issuer under the Exchange Act, within the
earlier of 90 days after the end of each fiscal year of the Issuer and such date
as required by Regulation AB, (i) the Master Servicer shall deliver to the
Administrator, the Depositor, the Indenture Trustee and the Owner Trustee the
statement of compliance from the Master Servicer described in Item 1123 of
Regulation AB with respect to such fiscal year, which statement shall be in the
form of an Officers’ Certificate of the Master Servicer, stating that (a) a
review of the activities of the Master Servicer during such fiscal year (or the
period since the initial Cutoff Date in the case of the first such certificate)
and of its performance under this Agreement has been made under such officer’s
supervision and (b) to the best of such officer’s knowledge, based on such
review, the Master Servicer has fulfilled all its obligations in all material
respects under this Agreement throughout such fiscal year (or the period since
the initial Cutoff Date in the case of the first such certificate), or, if there
has been a default in the fulfillment of any such obligation in any material
respect, specifying each such default known to such officer and the nature and
status thereof, and (ii) the Master Servicer shall cause each Subservicer
performing obligations of the Master Servicer under this Agreement that meets
the criteria in Item 1108(a)(2)(i) through (iii) of Regulation AB to deliver to
the Administrator, the Depositor, the Indenture Trustee and the Owner Trustee a
statement of compliance from such Subservicer described in Item 1123 of
Regulation AB with respect to such fiscal year, which statement shall be in the
form of an Officers’ Certificate of such Subservicer, stating that (a) a review
of the activities of such Subservicer during such fiscal year (or the period
since the initial Cutoff Date in the case of the first such certificate) and of
its performance under this Agreement has been made under such officer’s
supervision and (b) to the best of such officer’s knowledge, based on such
review, such Subservicer has fulfilled all its obligations in all material
respects under this Agreement throughout such fiscal year (or the period since
the initial Cutoff Date in the case of the first such certificate), or, if there
has been a default in the fulfillment of any such obligation in any material
respect, specifying each such default known to such officer and the nature and
status thereof.

SECTION 7.4

Reports on Assessment of Compliance with Applicable Servicing Criteria.

(a)

For so long as the Depositor is required to file reports with respect to the
Issuer under the Exchange Act, within the earlier of 90 days after the end of
each fiscal year of the Issuer and such date as required by Regulation AB,
(i) the Master Servicer shall deliver to the Administrator, the Depositor, the
Indenture Trustee and the Owner Trustee a report of compliance with the
Applicable Servicing Criteria with respect to such fiscal year, which report
will be signed by an Authorized Officer of the Master Servicer and shall contain
(A) a statement of the Master Servicer’s responsibility for assessing compliance
with the Applicable Servicing Criteria applicable to the Master Servicer as
specified in the certification substantially in the form of Attachment C, (B) a
statement that the Master Servicer has used the Applicable Servicing Criteria to
assess compliance with the Applicable Servicing Criteria applicable to the
Master Servicer, (C) a statement describing the Applicable Servicing Criteria
that are not applicable to the activities that the Master Servicer performs with
respect to asset-backed securities transactions taken as a whole involving the
Master Servicer and that are backed by the same asset type as the Notes, (D) a
statement that the Master Servicer has assessed compliance with the Applicable
Servicing Criteria applicable to the Master Servicer as of and for the period
ending the end of such fiscal year and disclosure of any material instance of
noncompliance identified by the Master Servicer and (E) a statement that a
registered public accounting firm has issued an attestation report on the Master
Servicer’s assessment of compliance with the Applicable Servicing Criteria
applicable to the Master Servicer as of and for the period ending the end of
such fiscal year; provided, however, that if JPMorgan Chase Bank is acting as
both the Master Servicer and the Administrator, JPMorgan Chase Bank may provide
a single report of compliance in conformity with this Section 7.4(a)(i) covering
its activities as both the Master Servicer and the Administrator and (ii) the
Master Servicer shall cause each Subservicer “participating in the servicing
function” within the meaning of Rule 15d-18 of the Exchange Act to deliver to
the Administrator, the Depositor, the Indenture Trustee and the Owner Trustee a
report of compliance with the Applicable Servicing Criteria with respect to such
fiscal year, which report will be signed by an Authorized Officer of such
Subservicer and shall contain (A) a statement of such Subservicer’s
responsibility for assessing compliance with the Applicable Servicing Criteria
applicable to such Subservicer, (B) a statement that such Subservicer has used
the Applicable Servicing Criteria to assess compliance with the Applicable
Servicing Criteria applicable to such Subservicer, (C) a statement describing
the Applicable Servicing Criteria that are not applicable to the activities that
such Subservicer performs with respect to asset-backed securities transactions
taken as a whole involving such Subservicer and that are backed by the same
asset type as the Notes, (D) a statement that such Subservicer has assessed
compliance with the Applicable Servicing Criteria applicable to it as of and for
the period ending the end of such fiscal year and disclosure of any material
instance of noncompliance identified by such Subservicer, (E) a statement that a
registered public accounting firm has issued an attestation report on such
Subservicer’s assessment of compliance with the Applicable Servicing Criteria
applicable to such Subservicer as of and for the period ending the end of such
fiscal year and (F) a statement that the Depositor and the Master Servicer and
each of their respective officers and directors are entitled to rely on such
Subservicer’s assessment of compliance with the Applicable Servicing Criteria
applicable to such Subservicer. Notwithstanding anything to the contrary
contained herein, if the Master Servicer has exercised commercially reasonable
efforts to obtain any assessment of compliance with the Applicable Servicing
Criteria from a Subservicer required to be obtained hereunder or an attestation
report on such assessment, the failure by such Subservicer to provide such
assessment or attestation report shall not constitute a breach by the Master
Servicer hereunder.

(b)

For so long as the Depositor is required to file reports with respect to the
Issuer under the Exchange Act, within the earlier of 90 days after the end of
each fiscal year of the Issuer and such date as required by Regulation AB, the
Master Servicer shall (i) cause a registered public accounting firm (who may
also render other services to the Master Servicer or the Depositor) to furnish
to the Administrator, the Depositor, the Indenture Trustee and the Owner Trustee
an attestation report satisfying the requirements of Rule 15d-18(c) of the
Exchange Act on each assessment of compliance with the Applicable Servicing
Criteria delivered pursuant to Section 7.4(a) hereof with respect to the Master
Servicer or any Subservicer that is an Affiliate of the Master Servicer during
such fiscal year, and (ii) cause each Subservicer that is not an Affiliate of
the Master Servicer that delivered an assessment of compliance with the
Applicable Servicing Criteria pursuant to Section 7.4(a) hereof to deliver to
the Administrator, the Depositor, the Indenture Trustee and the Owner Trustee an
attestation report satisfying the requirements of Rule 15d-18(c) of the Exchange
Act on such assessment of compliance from a registered public accounting firm
(who may also render other services to such Subservicer). Each such attestation
report shall be made in accordance with standards of attestation engagements
issued or adopted by the Public Company Accounting Oversight Board.
Notwithstanding the foregoing, the assessment of compliance with the Applicable
Servicing Criteria described above may be replaced by any similar report using
standards other than those adopted by the Public Company Accounting Oversight
Board which are now or in the future in use by servicers of comparable assets
and which otherwise comply with any rule, regulation, “no action” letter or
similar guidance promulgated by the Commission.

(c)

For so long as the Depositor is required to file reports with respect to the
Issuer under the Exchange Act, within the earlier of 90 days after the end of
each fiscal year of the Issuer and such date as required by Regulation AB, the
Master Servicer shall, if requested by the Administrator, acting on behalf of
the Issuer, deliver to the Issuer, the Depositor, the Administrator and any
other Person that will be responsible for signing a Sarbanes Certification a
certification in the form attached hereto as Attachment D. The Master Servicer
acknowledges that the parties identified in this clause (c) may rely on the
certification provided by the Master Servicer pursuant to this clause in signing
a Sarbanes Certification and filing such with the Commission.  The
Administrator, acting on behalf of the Issuer, will not request delivery of a
certification under this clause (c) unless the Depositor is required under the
Exchange Act to file an annual report on Form 10-K with respect to the Issuer.

[Remainder of this page intentionally left blank.]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their behalf by their duly Authorized Officers or agents as of July
2, 2007.




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Master Servicer







By: /s/ Kenneth E. Bilyeu, Jr.      

Name:  Kenneth E. Bilyeu, Jr.

Title: Senior Vice President










JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrator







By: /s/ Kenneth E. Bilyeu, Jr.          

Name: Kenneth E. Bilyeu, Jr.

Title: Senior Vice President

  







CHASE EDUCATION LOAN TRUST 2007-A




By:  THE BANK OF NEW YORK TRUST COMPANY, N.A. , not in its individual capacity
but solely as Owner Trustee







By: /s/ William Cardozo       

Name: William Cardozo

Title:  Vice President  







THE BANK OF NEW YORK,

not in its individual capacity but solely as Eligible Lender Trustee







By: /s/ William Cardozo

Name:  William Cardozo

Title: Agent    







THE BANK OF NEW YORK,

not in its individual capacity but solely as Indenture Trustee







By: /s/ William Cardozo      

Name:  William Cardozo

Title:  Agent





--------------------------------------------------------------------------------










ATTACHMENT A

SCHEDULE OF FEES

The Master Servicer will receive a Primary Servicing Fee and a Carryover
Servicing Fee (collectively, “Master Servicing Fee”).  The “Primary Servicing
Fee” is an amount equal to $3.00 per borrower per month, plus any such amounts
from prior Monthly Distribution Dates that remain unpaid.  The Primary Servicing
Fee will be payable out of Available Funds and amounts on deposit in the Reserve
Account in accordance with Sections 2.7(b) and 2.8(a)(i) of the Administration
Agreement on each Monthly Distribution Date commencing on August 28, 2007.  The
“Carryover Servicing Fee” will be payable out of Available Funds in accordance
with Section 2.8(a)(viii) of the Administration Agreement on each Quarterly
Payment Date and is the sum of (a) the amount of certain increases in the costs
incurred by the Master Servicer which are agreed to pursuant to Section 3.7
hereof, (b) any Conversion Fees, Transfer Fees and Removal Fees (as such terms
are defined below) incurred since the last Quarterly Payment Date and (c) any
amounts described in (a) and (b) above that remain unpaid from prior Quarterly
Payment Dates.

“Interest Period” shall mean the period from each Quarterly Payment Date through
the day before the next Quarterly Payment Date.  The Carryover Servicing Fee
will be payable to the Master Servicer on each succeeding Quarterly Payment Date
out of Available Funds after payment on such Quarterly Payment Date of all
senior amounts payable pursuant  to Section 2.8(a)(i) through (vii) of the
Administration Agreement.  On the August 2007 Monthly Distribution Date, the
Master Servicer shall receive a pro rata portion of the Primary Servicing Fee
for the number of days in July from, and including, the Closing Date.

The Master Servicer will be paid a fee (“Conversion Fee”) for any Trust Student
Loan added to the Trust Estate which Trust Student Loan was not, prior to such
addition, serviced on the Master Servicer’s system.  The Conversion Fee is equal
to $12.00 per account for electronic files and $20.00 per account for paper
files.  

The Master Servicer will be paid a fee (“Transfer Fee”) for any Trust Student
Loan transferred in or out of the Trust Estate which is at the time of transfer
being serviced on the Master Servicer’s system (regardless of the owner) unless
(i) such Trust Student Loans are being removed or added to the Trust Estate in
order to comply with the Master Servicer’s purchase obligation under Section 3.4
of this Agreement, (ii) such Trust Student Loans are being removed pursuant to
Sections 3.10(e) and 3.10(f) of this Agreement, or (iii) such Trust Student
Loans are being added to the Trust Estate pursuant to Section 2.10(c) of the
Administration Agreement.  The Transfer Fee is equal to $2.00 per account
transaction.

The Master Servicer will be paid a fee (“Removal Fee”) for performing all
activities required to remove a Trust Student Loan from the Master Servicer’s
system to another servicer (which shall not include transfers pursuant to
Section 3.10(e) of this Agreement) unless such Trust Student Loan is being
removed due to the termination of the Master Servicer pursuant to Section 5.1 of
this Agreement.  The Removal Fee is equal to $20.00 per account plus any
verifiable direct expenses incurred for shipping such Trust Student Loan to the
new servicer.





--------------------------------------------------------------------------------







ATTACHMENT B




MASTER SERVICER LOCATIONS







CFS-SunTech Servicing LLC

6510 Old Canton Road

Ridgeland, Mississippi 39157





--------------------------------------------------------------------------------










ATTACHMENT C




SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by JPMorgan Chase Bank, National
Association, as the Master Servicer, shall address, at a minimum, the criteria
identified below (the “Applicable Servicing Criteria”):




Reference

Criteria

Applicability

 




General Servicing Considerations

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

 

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

1122(d)(1)(iii)

Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.

 

1122(d)(1)(iv)

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.  

 

 




Cash Collection and Administration

 

1122(d)(2)(i)

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days of
receipt, or such other number of days specified in the transaction agreements.

√

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of § 240.13k-1(b)(1) of the Securities Exchange Act.

 

1122(d)(2)(vi)

Unissued checks are safeguarded so as to prevent unauthorized access.

 

1122(d)(2)(vii)

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations (A) are mathematically accurate; (B) are
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) are reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

 

 




Investor Remittances and Reporting

 

1122(d)(3)(i)

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the servicer.

 

1122(d)(3)(ii)

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

1122(d)(3)(iii)

Disbursements made to an investor are posted within two business days to the
servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

1122(d)(3)(iv)

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

 




Pool Asset Administration

 

1122(d)(4)(i)

Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.

 

1122(d)(4)(ii)

Pool assets and related documents are safeguarded as required by the transaction
agreements.

 

1122(d)(4)(iii)

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

 

1122(d)(4)(iv)

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the applicable servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
pool asset documents.

 

1122(d)(4)(v)

The servicer’s records regarding the pool assets agree with the servicer’s
records with respect to an obligor’s unpaid principal balance.

 

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor's pool asset (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

 

1122(d)(4)(vii)

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

 

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool asset, or such other number of days specified in the
transaction agreements.

 

1122(d)(4)(xi)

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

1122(d)(4)(xiv)

 Delinquencies, charge-offs and uncollectable accounts are recognized and
recorded in accordance with the transaction agreements.

 

1122(d)(4)(xv)

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Master Servicer

Date:

_________________________

By:

________________________________
Name:  
Title:    








--------------------------------------------------------------------------------







 ATTACHMENT D




FORM OF ANNUAL CERTIFICATION




Re:

The Master Servicing Agreement dated as of July 2, 2007 (the “Agreement”), among
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Master Servicer, JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as Administrator, CHASE EDUCATION LOAN TRUST 2007-A,
as Issuer and The Bank of New York, as Indenture Trustee

I, ________________________________, the _______________________ of JPMorgan
Chase Bank, National Association (the “Master Servicer”), certify to the Issuer,
the Depositor, the Administrator and each of their respective officers, with the
knowledge and intent that they will rely upon this certification, that:

(1)

I have reviewed the servicer compliance statement of the Master Servicer
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Master Servicer’s compliance with
the servicing criteria set forth in Item 1122(d) of Regulation AB (the
“Applicable Servicing Criteria”), provided in accordance with Rules 13a-18 and
15d-18 under Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and Item 1122 of Regulation AB (the “Servicing Assessment”), the registered
public accounting firm’s attestation report provided in accordance with Rules
13a-18 and 15d-18 under the Exchange Act and Section 1122(b) of Regulation AB
(the “Attestation Report”), and all servicing reports, officer’s certificates
and other information relating to the servicing of the Trust Student Loans by
the Master Servicer during 200[__] that were delivered by the Master Servicer to
the Administrator, the Depositor, the Indenture Trustee and the Owner Trustee
pursuant to the Agreement (collectively, the “Company Servicing Information”);

(2)

Based on my knowledge, the Company Servicing Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Company Servicing Information;

(3)

Based on my knowledge, all of the Company Servicing Information required to be
provided by the Master Servicer under the Agreement has been provided to the
Administrator, the Depositor, the Indenture Trustee and the Owner Trustee;

(4)

I am responsible for reviewing the activities performed by the Master Servicer
under the Agreement, and based on my knowledge and the compliance review
conducted in preparing the Compliance Statement and except as disclosed in the
Compliance Statement, the Servicing Assessment or the Attestation Report, the
Master Servicer has fulfilled its obligations under the Agreement in all
material respects; and

(5)

The Compliance Statement required to be delivered by the Master Servicer
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Master Servicer and by any Subservicer or
Subcontractor pursuant to the Agreement, have been provided to the
Administrator, the Depositor, the Indenture Trustee and the Owner Trustee.  Any
material instances of noncompliance described in such reports have been
disclosed to the Administrator, the Depositor, the Indenture Trustee and the
Owner Trustee.  Any material instance of noncompliance with the Applicable
Servicing Criteria has been disclosed in such reports.




By:________________________________
Name:  
Title:    




Date:_________________________

















--------------------------------------------------------------------------------










ATTACHMENT E

LIST OF SUBSERVICERS




Subservicer

In Possession of Related Trust Student Loan File

CFS-SunTech Servicing LLC

Yes

 

 

 

 

 

 






